UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Global Equity Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2009 Date of reporting period: January 31, 2009 Item 1. Schedule of Investments: Putnam Global Equity Fund The fund's portfolio 1/31/09 (Unaudited) COMMON STOCKS (97.1%)(a) Shares Value Aerospace and defense (3.4%) L-3 Communications Holdings, Inc. 270,500 $21,374,910 Lockheed Martin Corp. 64,700 5,307,988 Automotive (2.0%) Suzuki Motor Corp. (Japan) 1,163,100 15,642,570 Banking (6.3%) Alpha Bank AE (Greece) 399,879 3,334,101 Banco Santander Central Hispano SA (Spain) 956,647 7,711,595 Bank of America Corp. 524,800 3,453,184 Bank of China Ltd. (China) 26,017,000 6,818,557 DBS Group Holdings, Ltd. (Singapore) 2,088,000 12,057,692 Hudson City Bancorp, Inc. 1,174,200 13,620,720 Royal Bank of Scotland Group PLC (United Kingdom) 7,312,779 2,298,669 Basic materials (0.4%) Antofagasta PLC (United Kingdom) 532,860 3,223,653 Beverage (0.3%) PepsiCo, Inc. 46,502 2,335,795 Biotechnology (1.1%) Amgen, Inc. (NON) 159,700 8,759,545 Chemicals (0.4%) Terra Industries, Inc. 156,051 3,195,924 Communications equipment (0.9%) Nokia OYJ (Finland) 586,138 7,186,178 Conglomerates (0.4%) Vivendi SA (France) 130,998 3,378,654 Consumer goods (2.6%) Colgate-Palmolive Co. 141,600 9,209,664 Reckitt Benckiser PLC (United Kingdom) 291,000 11,228,366 Distribution (0.5%) Mitsubishi Corp. (Japan) 305,900 4,047,570 Electric utilities (3.1%) CenterPoint Energy, Inc. 842,900 11,278,002 E.On AG (Germany) 331,690 10,660,713 Eletropaulo Metropolitana Eletricidade de Sao Paulo SA Class B (Preference) (Brazil) 224,545 2,514,827 Energy (oil field) (1.5%) ENSCO International, Inc. 430,900 11,789,424 Entertainment (1.9%) Panasonic Corp. (Japan) 1,233,000 14,783,217 Food (0.2%) Chaoda Modern Agriculture (Hong Kong) 2,404,480 1,514,175 Forest products and packaging (0.2%) Sino-Forest Corp. (Canada) (NON) 264,847 1,982,743 Gaming and lottery (2.1%) Greek Organization of Football Prognostics (OPAP) SA (Greece) 572,749 16,615,461 Health-care services (5.5%) CIGNA Corp. 171,200 2,972,032 Express Scripts, Inc. (NON) 353,400 18,998,784 Mediceo Paltac Holdings Co., Ltd. (Japan) 471,200 5,286,818 Quest Diagnostics, Inc. 190,984 9,425,060 Suzuken Co., Ltd. (Japan) 252,700 6,430,832 Insurance (5.6%) Allianz SE (Germany) 90,227 7,586,105 AXA SA (France) 455,000 7,081,459 Swiss Re (Switzerland) 307,133 8,148,252 UnumProvident Corp. 186,200 2,636,592 Zurich Financial Services AG (Switzerland) 104,848 18,903,499 Investment banking/Brokerage (1.3%) Credit Suisse Group (Switzerland) 293,544 7,508,508 Man Group PLC (United Kingdom) 888,637 2,638,842 Machinery (0.3%) AGCO Corp. (NON) 101,100 2,151,408 Manufacturing (0.8%) Invensys PLC (United Kingdom) (NON) 2,986,787 6,666,858 Metals (2.2%) Grupo Mexico SAB de CV SA Ser. B (Mexico) 3,538,902 1,956,776 Salzgitter AG (Germany) 70,141 5,087,749 Tokyo Steel Manufacturing Co., Ltd. (Japan) 624,100 6,074,789 Vallourec SA (France) 45,748 4,495,946 Office equipment and supplies (2.3%) Canon, Inc. (Japan) 677,400 18,205,324 Oil and gas (14.1%) Addax Petroleum Corp. (Switzerland) 429,024 6,842,599 Caltex Australia, Ltd. (Australia) 1,168,567 6,434,945 Exxon Mobil Corp. 447,056 34,190,843 Inpex Holdings, Inc. (Japan) 809 5,803,976 OMV AG (Austria) 298,000 8,504,575 Royal Dutch Shell PLC Class A (Netherlands) 1,073,183 26,623,679 StatoilHydro ASA (Norway) 1,047,050 18,034,192 Valero Energy Corp. 202,660 4,888,159 Pharmaceuticals (10.9%) Astellas Pharma, Inc. (Japan) 99,200 3,740,555 AstraZeneca PLC (United Kingdom) 221,672 8,566,381 Biovail Corp. (Canada) 581,000 6,349,443 Eli Lilly & Co. 580,400 21,370,328 Johnson & Johnson 206,500 11,912,985 Pfizer, Inc. 1,479,700 21,574,026 Roche Holding AG (Switzerland) 88,439 12,415,798 Regional Bells (3.6%) Verizon Communications, Inc. 942,600 28,155,462 Retail (4.0%) Hennes & Mauritz AB (H & M) Class B (Sweden) 363,425 14,026,492 OfficeMax, Inc. 605,100 3,334,101 RadioShack Corp. 1,213,017 13,901,175 Schools (2.1%) Apollo Group, Inc. Class A (NON) 201,200 16,389,752 Shipping (0.7%) D/S Norden (Denmark) 184,525 5,815,283 Software (5.4%) Adobe Systems, Inc. (NON) 803,900 15,523,309 Microsoft Corp. 1,388,900 23,750,190 Oracle Corp. (NON) 198,300 3,337,389 Technology services (0.8%) Sohu.com, Inc. (China) (NON) 160,500 6,347,775 Telecommunications (1.5%) Embarq Corp. 321,075 11,468,799 Telephone (2.5%) Nippon Telegraph & Telephone (NTT) Corp. (Japan) 405,500 19,549,978 Tobacco (6.1%) Altria Group, Inc. 430,200 7,115,508 Lorillard, Inc. 356,000 21,167,760 Philip Morris International, Inc. 538,900 20,020,135 Trucks and parts (0.1%) Toyota Boshoku Corp. (Japan) 55,000 437,947 Total common stocks (cost $1,165,194,927) INVESTMENT COMPANIES (1.1%)(a) Shares Value iShares MSCI EAFE Index Fund 112,079 $4,337,457 S&P 500 Index Depository Receipts (SPDR Trust Series 1) 53,493 4,423,336 Total investment companies (cost $10,369,967) SHORT-TERM INVESTMENTS (2.2%)(a) Principal amount/shares Value Federated Prime Obligations Fund $16,559,182 $16,559,182 U.S. Treasury Cash Management Bills 0.88%, May 15, 2009 385,000 384,116 Total short-term investments (cost $16,943,298) TOTAL INVESTMENTS Total investments (cost $1,192,508,192)(b) FORWARD CURRENCY CONTRACTS TO BUY at 1/31/09 (aggregate face value $172,216,228) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $39,453,017 $44,542,301 2/18/09 $(5,089,284) British Pound 24,794,849 25,245,531 2/18/09 (450,682) Canadian Dollar 19,411,277 20,028,768 2/18/09 (617,491) Euro 59,029,305 63,362,633 2/18/09 (4,333,328) Norwegian Krone 3,450,642 3,440,020 2/18/09 10,622 Swedish Krona 6,133,668 6,456,447 2/18/09 (322,779) Swiss Franc 8,803,568 9,140,528 2/18/09 (336,960) Total FORWARD CURRENCY CONTRACTS TO SELL at 1/31/09 (aggregate face value $142,267,750) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $25,319,794 $28,180,098 2/18/09 $2,860,304 British Pound 11,681,745 12,189,555 2/18/09 507,810 Canadian Dollar 948,092 986,847 2/18/09 38,755 Danish Krone 3,004,485 3,199,297 2/18/09 194,812 Euro 21,010,218 21,977,079 2/18/09 966,861 Japanese Yen 11,319,646 10,927,378 2/18/09 (392,268) Norwegian Krone 18,817,646 18,720,867 2/18/09 (96,779) Singapore Dollar 7,328,764 7,489,824 2/18/09 161,060 Swedish Krona 12,728,399 13,427,261 2/18/09 698,863 Swiss Franc 23,716,762 25,169,544 2/18/09 1,452,782 Total NOTES (a) Percentages indicated are based on net assets of $787,827,403 . (NON) Non-income-producing security. (b) The aggregate identified cost on a tax basis is $1,193,150,390, resulting in gross unrealized appreciation and depreciation of $14,958,951 and $417,232,181, respectively, or net unrealized depreciation of $402,273,230. At January 31, 2009, liquid assets totaling $4,747,702 have been designated as collateral for open forward contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at January 31, 2009 (as a percentage of Portfolio Value): Japan 12.6% Switzerland 6.8% United Kingdom 4.4% Netherlands 3.4% Germany 3.0% Greece 2.5% Norway 2.3% France 1.9% Sweden 1.8% China 1.7% Singapore 1.5% Austria 1.1% Canada 1.1% Spain 1.0% Finland 0.9% Australia 0.8% Denmark 0.7% Other 0.7% United States 51.8% Total 100.0% Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At January 31, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of January 31, 2009: Valuation inputs Investments in securities Other financial instruments* Level 1 $435,923,091 $ Level 2 354,954,069 (4,747,702) Level 3 Total $790,877,160 $(4,747,702) * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Equity Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 1, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 1, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 1, 2009
